Citation Nr: 0029163	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increase in the 20 percent evaluation 
for service-connected sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1964 to January 
1970.  The veteran's DD 214 form also shows that he had more 
than one year and four months of prior active service.  
Information appearing on this form includes as follows:   
USAREUR 9 SEP 64 - 31 MAY 66; USAREUR 7 NOV 68 - 10 JAN 70; 
KOREA 2 SEP 67 - 1 OCT 68.  He received no awards or 
decorations connoting combat.  He did receive the Armed 
Forces Expeditionary Badge, the National Defense Service 
Medal and a Sharpshooter M-14 award.  His military occupation 
was medical specialist, equivalent to medical specialist in 
civilian life.  

In January 1970, the veteran filed an initial claim for 
benefits.  There was no mention of a psychiatric disability.  
At a VA examination in May 1974, there was again no mention 
of psychiatric complaints.  In September 1996, the veteran 
was afforded an ear examination.  He reported combat exposure 
in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision.  

In a letter dated in October 1998, the veteran appears to be 
raising the issue of whether new and material evidence has 
been submitted to reopen a claim of an earlier effective date 
for the assignment of an increased rating for his service-
connected defective hearing.  This issue is not in appellate 
status and is referred to the RO for appropriate action.  

(The issue of an increased rating for the veteran's service-
connected defective hearing is the subject of the REMAND 
portion of this decision.)  


FINDING OF FACT

The veteran does not have PTSD attributable to his military 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a letter from the veteran dated in October 1998, he 
requested service connection for PTSD.  He reported that in 
1967 and 1968, he was a medic in an Infantry Division.  His 
duty was to walk patrol on the DMZ.  He reported that fire 
fights were a normal occurrence, and that casualties were 
suffered at times.  On one occasion, there was an ambush, 
which resulted in three deaths.  His best friend was killed 
at that time.  

The veteran's service medical records, including discharge 
examination, contain no complaints or abnormal findings with 
regard to psychiatric symptoms.  At separation examination in 
November 1969, the psyche was reported to be normal.  

In a letter from the veteran dated in April 1997, he reported 
that he was a former Medical Records and Reports Clerk.

VA outpatient treatment records reveal that in August 1998, 
the veteran denied any previous psychiatric treatment.  He 
reported that he served as a medical assistant specialist in 
Korea from August 1964 to June 1966 and again from August 
1967 to October 1968.  He also served a tour of duty in 
Germany.  He complained of depression which he attributed to 
his job at the post office.  In addition, he reported that 
his recent stress brought back memories of problems and 
traumatic events occurring in Korea.  He noted that he was in 
the DMZ in Korea, and that a lot of servicemen were killed 
through gunfire.  In addition, a couple of mines went off, 
and a couple of his friends were killed.  After mental status 
examination, the diagnostic impression was rule out 
adjustment disorder with depressed features and rule out 
alcohol abuse.

When seen in September 1998 at a VA outpatient clinic, the 
veteran reported ruminations on military experiences in the 
DMZ, including being fired on and losing a close friend who 
was assigned perimeter duty.  The assessment was depression, 
rule out alcohol abuse.  Later, in September 1998, the 
diagnosis was alcohol dependence.  

In a letter from the veteran dated in October 1998, he 
requested service connection for PTSD.  He reported that in 
1967 and 1968, he was a medic in an Infantry Division.  His 
duty was to walk patrol on the DMZ.  He noted that fire 
fights were a normal occurrence, and that casualties were 
suffered at times.  On one occasion, there was an ambush, 
which resulted in three deaths.  His best friend was killed 
at that time.  

In order to determine if the veteran had PTSD, he was 
afforded a VA PTSD examination in December 1998.  The 
examiner noted that the claims folder and clinical records 
were reviewed.  On examination, the veteran attributed his 
experiences in the military to his current problems.  He 
reported being a medic in service, and noted that he 
regularly walked patrol on the DMZ.  There, he was subject to 
the potential for ambushes, fire fights and mines.  He noted 
increased stress reactions attributable to both work and 
intrusive thoughts of his military service.  It was noted 
that he received a supervisory reprimand in January.  The 
examiner commented on the fact that in describing his 
stressors, significant features of the veteran's recall 
changed, including the identity of his best friend.  The 
diagnostic impressions were anxiety disorder not otherwise 
specified (anxiety-depressive disorder) with subclinical 
features of PTSD; and alcohol abuse.  The examiner commented 
that the veteran's presentation did not meet either 
precipitating stressor criteria or full symptom criteria for 
a diagnosis of PTSD.

In February 1999, VA outpatient treatment records contain the 
assessments of Depression, rule out PTSD and alcohol abuse, 
in remission.  Additional VA treatment records from March 
1999 do not contain a diagnosis of PTSD.  There is a 
diagnosis of rule-out PTSD.

In a letter from the veteran dated in October 1998, he 
requested service connection for PTSD.  He reported that in 
1967 and 1968, he was a medic in an Infantry Division.  His 
duty was to walk patrol on the DMZ.  He reported that fire 
fights were a normal occurrence, and that casualties were 
suffered at times.  On one occasion, there was an ambush, 
which resulted in three deaths.  His best friend was killed 
at that time.  

Analysis

Simply stated, there is no medical evidence to support the 
veteran's claim that he has PTSD.  VA outpatient treatment 
records do not contain a diagnosis of PTSD.  Moreover, a VA 
examination was offered to the veteran, and this, too, failed 
to confirm that he has PTSD.  Although the veteran believes 
that he has PTSD due to service, he is not competent to 
provide an opinion regarding the question of diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As there is 
no current medical evidence to establish the presence of the 
disability claimed on appeal, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

The claim of entitlement to service connection for PTSD is 
denied.
 

REMAND

Although further delay is regrettable, the Board finds that 
additional development be accomplished prior to further 
consideration of the veteran's claim.  

The Board notes that the veteran was afforded a VA 
audiological examination in January 1999 in connection with 
his claim for an increased rating for his hearing loss.  
However, the audiological findings were not considered valid.  
The examiner indicated that there were significant 
discrepancies across the test findings which rendered the 
test results invalid.  The examiner stated that until the 
veteran provided valid responses to pure tone and speech 
audiometry testing, an accurate assessment of his hearing 
loss could not be determined.  In light of the inconsistent 
findings, the Board finds that the veteran should be afforded 
another examination.  In this regard, the Board points out to 
the veteran that without his complete cooperation on 
audiological examination, an accurate assessment of his 
hearing loss can not be ascertained, and there would be no 
basis to assign an increased rating.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Additionally, it is noted that the Schedule for Rating 
Disabilities pertaining to evaluations of hearing impairment 
was revised, effective on June 10, 1999.  See 64 Fed. Reg. 
25202-25210 (1999).  While the previous method for evaluating 
hearing loss was not changed, the revised regulations now 
include an additional method which was not previously 
considered by the RO.  The additional criteria under which 
hearing impairment may be considered is as follows:  

Sec. 4.86 Exceptional patterns of hearing 
impairment.  

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  
(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The Court has held that "[w]here the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to [the] appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  When there is a change in the criteria for 
adjudicating a claim, the veteran must be provided full 
notice and have an opportunity to be heard at the RO so that 
prejudice does not result.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the RO must now consider the veteran's 
claim under the criteria which are to his advantage.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Lastly, the Board stresses to the veteran the need to appear 
for the requested examination.  Although the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case be REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
name(s) and address(es) of all medical 
care providers who have treated him for 
his service-connected hearing loss since 
1998.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his defective 
hearing.  All indicated tests should be 
performed, and the findings should be 
reported in detail.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected defective 
hearing have been provided by the 
examiner.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO's 
consideration should include both the old 
and the revised rating criteria for 
hearing impairment.  In this regard, it 
is noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
change.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be given an opportunity to respond 
thereto.  If the veteran fails to appear 
for the audiological examination, the 
letter(s) notifying him of the date and 
place of the examination and the address 
to which the letter was sent should be 
included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 


